Benning, J.
By the Court. delivering the opinion.
The Court refused to grant the motion for a new trial. Was that right ?
The first ground of the motion, is of no validity.
Hawkins’s statement was this: “That he instructed the Sheriff to sell only the interest of Goodson, and so notified! the crowd.”
This is a quite different thing, from “ a statement that the land was sold,” &c.
And the evidence is not such, as to make it clear beyond a reasonable doubt, that Hawkins had authority from Beach-am, to make even this statement, or, authority to act for Beaeham in any way.
Then, the constable proves, that he levied on the “ interest” of Goodson in the land; and he, and others prove,that Beaeham gave public notice of his title, at the sale.'
[1.] Mary Goodson bought, then, with notice of Beach-am’s title. She cannot complain if Beacha^n asserts his title against her. There is no fraud. What if he did bid at the sale ? Did that hurt her ?
The request, then, referred to in this ground, was authorized neither by the fact nor the law.
The second ground does not differ materially, from this first ground.
The third and fourth grounds maybe considered together.
Mims, when he made the deed to Beaeham, had no title ; but his deed was an attempt to convey the fee, and it Avas a deed with a warranty.
This shows, first, that it Avas the intention, that the land, *154the whole interest in the land, should be conveyed to Beach-am ; secondly, that Beacham had paid the purchase money.
Such being the intention, the consequence would be, that If Mims should afterwards acquire the title, he would be bound to convey it to Beacham, as much so, as if the contact were one standing in the form of a bond for titles.
Perhaps, this would be the consequence, even without the warranty. Taylor vs. Debar, 2 Cas. in Ch. 212 ; 1 do. 270; Wright vs. Wright, 1 Vis. Sen., 409 ; Noel vs. Bewley, 3 Sim. 103; Smith vs. Baker, 1 Young & Call. ch. 223; Jones vs. Kearney, 1 Drury & Walsh, 159; Cited in note 2 Rawle Cov. 438; Sug. Ven. ch. 8, sec. 2,p. 33; Rawle Cov. 448.
[2.] But if the case were so, that the contract was in the ¡form of a bond for titles, then, as the purchase money was paid, the contract would give Beacham a complete equity in the land, the moment the title came into Mims, and a complete equity according to Pitts fy Bullard, 3 Kelly, would be equivalent to the legal title, so far as to enable Beacham recover, or defend, in ejectment
The contracts being in the form of a warranty, does not make the case materially different.
In this way, then, as the Court said, it is true, that the ti-tie, when acquired by Mims, “ enured” to the benefit of Beach-am ; and not true, that, though the deed was made by Mims before he had title himself, “ Beacham got no title to the land by his deed.”
There is nothing then, in these two grounds, the third and fourth.
We do not think that the verdict was contrary to “the evidence and law.”
This Court has decided, that the 32 Henry VIII agáinst Bracery and the buying of titles, is not in force. At Macon, June, 1857, Doe exdem. Morris vs. Monroe. So there is nothing in the fifth and sixth grounds. .
Judgment affirmed.